        Case: 3:19-cv-00278-RP Doc #: 16 Filed: 04/19/21 1 of 5 PageID #: 140




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF MISSISSIPPI


UNITED STATES OF AMERICA                                                        PLAINTIFF

VS.                                       CIVIL ACTION No.         3:19-CV-278-MPM-RP

DIXIE-NET FIBER, INC.                                                        DEFENDANT


                                 CONSENT JUDGMENT

       Before the Court is the United States’ Amended Complaint for Foreclosure [Dkt.

3] and the Answer of the Defendant, Dixie-Net Fiber, Inc. (“Dixie-Net”). The Court is

advised that the United States and Dixie-Net have reached an agreement with respect to

the allegations contained within the Amended Complaint. Accordingly, the Court finds

and orders as follows:

       WHEREAS, this Court has jurisdiction pursuant to the provisions of 28 U.S.C. §

1345 by reason of the fact that this is a civil action brought by the United States of America,

on behalf of the Rural Utilities Services (“RUS”), a division of Rural Development, an

agency within the United States Department of Agriculture. Venue is proper in this

Court pursuant to 28 U.S.C. § 1391 (b).

       WHEREAS, Dixie-Net executed and delivered to RUS on December 2, 2002, the

following: (1) Mortgage, Security Agreement and Financing Statement (the “Mortgage”);

(2) Promissory Note; and (3) Broadband Loan Agreement (collectively, “Loan

Instruments”). The Loan Instruments secure both real and personal property, after-

acquired property, future advances, future obligations, and all rents, income, revenues,

profits and benefits at any time derived, received or had from any and all of the property
           Case: 3:19-cv-00278-RP Doc #: 16 Filed: 04/19/21 2 of 5 PageID #: 141




described in the Mortgage.         The Promissory Note is more particularly described as

follows:


  Loan Type       Date of Note           Principal          Interest                     Terms
                                         Amount               Rate

  Promissory    December 2, 2002    $4,803,000.00            Interest     Per Loan Terms set forth in the
     Note                                                  payable on     Broadband Loan Agreement, dated
                                                           the amount     December 2, 2002
                                                            advanced


        The “Granting Clause” of the Mortgage, specifically in sections I through V, secures

the indebtedness set forth above by naming certain real and personal property of Dixie-

Net as collateral.

        WHEREAS, subsequent to the execution of the Loan Instruments, Dixie-Net

executed and acknowledged in the manner required by Mississippi law and delivered to

the United States of America, acting by and through RUS, a Deed of Trust for Mississippi

securing the “existing facilities” and real property described therein and situated in

Tippah County, Mississippi and more particularly described below:


  Date of Mortgage          Date Filed                                  Filing Information

  December 2, 2002       March 12, 2003         Filed in the Office of the Chancery Clerk and Ex-Officio
                                                Recorder of Tippah County, Mississippi, in Record Book 320, at
                                                Pages 697 - 702.


        WHEREAS, by execution of the Loan Instruments and Deed of Trust heretofore

set forth, Dixie-Net conveyed a mortgage lien in the real property situated in Tippah

County that is superior, prior and paramount to any and all claims, which is more

particularly described as:

            The North 78 feet of Block Number 7 in and according to the map, plat and
            survey of the City of Ripley, Mississippi, more particularly described as
            beginning at the Northeast Corner of said Block Number 7, and running




                                                     -2-
        Case: 3:19-cv-00278-RP Doc #: 16 Filed: 04/19/21 3 of 5 PageID #: 142



         thence South 78 feet; thence West 198 feet; thence North 78 feet; thence East
         198 feet to the Point of Beginning.

         LESS AND EXCEPT

         Commencing at a concrete marker at the Southeast Corner of Block Number
         7 according to the map, plat and survey of the City of Ripley, Mississippi, said
         point being the intersection of the West line of Main Street and the North
         line of Mulberry Street and run thence North for 120.00 feet; thence run
         West for 160.34 feet to a ½ inch rebar (set) for a Point of Beginning; thence
         run North a distance of 27.03 feet, thence run East a distance of 3.42 feet;
         thence run North a distance of 22.00 feet; thence run West a distance of
         22.00 feet; thence run South a distance of 4.03 feet; thence run West a
         distance of 11.42 feet; thence run south a distance of 45.00 feet, thence run
         East a distance of 30.00 feet to the Point of Beginning.

         All lying and being in Section 14, Township 4 South, Range 3 East Ripley,
         Tippah County, Mississippi and containing 0.03 acres.

Dixie-Net also conveyed a lien on personal property as provided for in the

“Granting Clause” of the Mortgage. Plaintiff executed and filed a Mississippi-

UCC1 Financing Statement with the Mississippi Secretary of State on May 15,

2003, to perfect its lien on Dixie-Net’s personal property.

       WHEREAS, by letter dated January 25, 2012, RUS exercised its right of

acceleration and declared the entire indebtedness immediately due and payable. As of

April 13, 2021, there remains due and owing to RUS the total amount of Eight Hundred

Twenty Nine Thousand, Six Dollars and Forty Four Cents ($829,006.44), the sum of

which includes an outstanding principal amount of $645,277.98 and accrued interest in

the amount of $183,728.46.

       WHEREAS, RUS is entitled to an in rem judgment against the real and personal

property serving as collateral for the loan(s) described within the Loan Instruments and

to enforce its judgment through the seizure and sale of the property pursuant to a Decree

of Foreclosure.




                                              -3-
          Case: 3:19-cv-00278-RP Doc #: 16 Filed: 04/19/21 4 of 5 PageID #: 143




       THEREFORE, IT IS ORDERED, as follows:

       1. An in rem judgment against the real and personal property, after-acquired

property, future advances, future obligations, and all rents, income, revenues, profits and

benefits at any time derived, received or had from any and all of the property described

in the Mortgage is entered in favor of RUS for the total amount of Eight Hundred Twenty

Nine Thousand, Six Dollars and Forty Four Cents ($829,006.44), the sum of which

includes an outstanding principal amount of $645,277.98 and accrued interest in the

amount of $183,728.46 calculated through April 13, 2021.

       2. RUS’ first mortgage lien on the real property described herein is recognized

and RUS is authorized to sell said real property according to law to the highest bidder, or

as otherwise agreed to by RUS and Dixie-Net. RUS is entitled to priority, subject to any

unpaid taxes, to the proceeds of any sale of the real property.

       3. Dixie-Net agrees to assist RUS in the execution of this Consent Judgment.

Dixie-Net’s assistance includes providing a current inventory of assets, any and all

financial records it has available for a period covering the most recent three (3) years, and

a current list of subscribers, if any.   In addition, Dixie-Net will provide engineering

records and access to all facilities and buildings upon RUS request. Dixie-Net agrees to

preserve the value of Dixie-Net’s assets upon which RUS has a lien and Dixie-Net shall

not sell, transfer, liquidate, or otherwise dispose of any asset without the express approval

of RUS.

       4. The Court will retain jurisdiction over this matter for a period of One Hundred

Twenty (120) days following entry of this Consent Judgment for the purpose of the

enforcement of the terms of this Consent Judgment.




                                            -4-
       Case: 3:19-cv-00278-RP Doc #: 16 Filed: 04/19/21 5 of 5 PageID #: 144




      SO ORDERED on this the 19th day of April, 2021.


                                               /s/ Roy Percy__________________
                                               UNITED STATES MAGISTRATE JUDGE




Prepared by and Agreed to:

 /s/ SAMUEL D. WRIGHT
SAMUEL D. WRIGHT [MS Bar 101425]
Assistant United States Attorney
900 Jefferson Ave.
Oxford, Mississippi 38655
Telephone: (662) 234-3351
Facsimile: (662) 234-3318
Samuel.Wright@usdoj.gov
  For the United States

Agreed to:

/s/ BART M. ADAMS
BART M. ADAMS
AKINS & ADAMS, P.A.
108 F. Jefferson Street
Ripley, Mississippi 38663
Telephone: (662) 837-9976
bart@akinsadams.com
  For Defendant, Dixie-Net Fiber, Inc.




                                         -5-
